Citation Nr: 0503919	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-29 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for cervical disc 
herniation with spondylosis and radiculopathy, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 until March 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 2000 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Manila, the Republic of the Philippines.

Since the time of the rating action on appeal, the claims 
folder has been transferred to the RO in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's cervical disc herniation with spondylosis 
and radiculopathy is manifested by subjective complaints of 
pain, stiffness and radiculopathy; objectively, significant 
limitation of motion is demonstrated, with pain further 
limiting functionality and with lessened motor strength in 
the left upper extremity.

2.  The veteran's degenerative arthritis of the left knee is 
currently manifested by complaints of pain and instability; 
objectively, the veteran had some limitation of motion, along 
with tenderness and crepitation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent for cervical disc herniation with spondylosis and 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5290 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to, and from, 
September 23, 2002); and 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5237, 5243 (effective from September 26, 2003).

2.  The schedular criteria for an evaluation of 20 percent, 
but no higher, for degenerative arthritis of the left knee 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in July 2003, September 2003, November 2003 
and January 2004
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed prior to the 
enactment of the VCAA, and the initial decision preceded 
notice to the veteran.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA and private post service treatment and 
examination.  In this regard, it is observed that the January 
2004 notice letter indicated outstanding evidence.  
Specifically, it was stated that records from Dr. M. C., as 
well as from B. H. D. R., M.D., were not of record.  However, 
a review of the claims file does show treatment records from 
those physicians.  Finally, it was indicated that records 
from the Rehabilitation Clinic of the Philippine Heart Center 
were not associated with the claims file.  Such documents, 
however, would not pertain to the orthopedic claims presently 
on appeal.  Therefore, whether such records are outstanding 
has no bearing on the instant decision.  

Further regarding the duty to assist, a transcript of the 
veteran's May 2002 personal hearing before the RO is of 
record.  Other statements from the veteran have also been 
associated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record (with 
the possible exception of the Philippine Heart Center, as 
discussed above.)  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  IR- cervical disc herniation with spondylosis and 
radiculopathy

Factual background

A June 1999 private physical therapy note indicated 
complaints of right shoulder pain radiating down to his arms.  
The pain persisted even when the arm was at rest.  
Objectively, the right shoulder was tender near the root of 
the neck.  Right shoulder pain was elicited upon flexion and 
abduction.  The treatment plan involved exercises and use of 
a TENs device.  He was to avoid weight lifting and other 
straining activities involving the right upper extremity.

In another report, also dated in June 1999, the veteran 
described his pain as an electric-like sensation .  There was 
Grade II tenderness on the medial border of the right 
scapula.  There was also tightness on neck rotation and 
flexion and with right shoulder flexion.  

Further physical therapy reports revealed spasm of the right 
upper back.  There were continued findings of neck tightness 
as well.  It was noted that the veteran's neck pain was 
aggravated by external manipulation and movement, such as 
rotating the neck.  

VA outpatient records from April 2000 to July 2000 show 
complaints of cervical pain.  The veteran had tenderness, 
limitation of motion and muscular spasm.

The veteran was examined by VA in August 2000.  He complained 
of pain and stiffness in his neck.  He also had pain in the 
shoulders and the cervical spine on turning his head.  He 
further stated that his walking, standing and climbing 
activities were limited due to neck pain.  The veteran 
reported 2 to 3 flare-ups per week.  On such occasions, his 
neck pain radiated down to the shoulders.  

Objectively, the veteran had difficulty turning his head 
around.  He also had trouble reaching objects above his head.  
He did not use braces or any other assistive device.  

Regarding range of motion, the veteran had forward flexion of 
the shoulders from 0 to 120 degrees, left and from 0 to 150 
degrees, right.  On flare-ups, his range of forward flexion 
decreased to 110 degrees, on the left.  Abduction was from 0 
to 120 degrees, left, and from 0 to 150 degrees, right.  
Range of abduction was reduced to 110 degrees upon flare-ups, 
on the left.  External rotation was from 0 to 70 degrees, 
left, from 0 to 80 degrees, right, and from 0 to 60 degrees 
on flare-ups, on the left.  Internal rotation was from 0 to 
70 degrees, left, from 0 to 80 degrees, right, and from 0 to 
60 degrees, left, on flare-up.

The veteran had painful motion when he flexed his upper 
extremities from 120 to 180 degrees.  He also had painful 
motion when he elevated his arms for too long.  There was no 
edema, effusion or instability.  X-rays showed minimal 
degenerative discospondylosis.  Such x-rays further revealed 
osteoarthritis, more pronounced in the uncovertebral joints, 
with possible bilateral radicular compression.  Such 
osteoarthritis was believed to be most likely degenerative, 
although traumatic component was not ruled out.  A final 
impression was cervical muscle spasm.

Also in August 2000, the veteran had a special VA examination 
specific to the spine (as opposed to shoulders).  At that 
time, the veteran complained of worsening neck pain.  He 
further stated that his neck was stiff upon waking up.  He 
reported 5 to6 flare-ups per week.  Raising his arms or his 
neck precipitated pain.  The veteran reported use of a neck 
collar when at home and when pain intensified.  The veteran's 
neck pain was preventing him from participating in his 
previous activities of bowling, jogging and weight lifting.  
The veteran also had difficulty in reaching objects above his 
head.

Objectively, the veteran had cervical spine range of motion 
as follows: flexion from 0 to 20 degrees, reduced to 10 
degrees on flare up; extension from 0 to 10 degrees, with no 
decrease on flare up; lateral flexion from 0 to 30 degrees, 
reduced to 20 degrees on flare-up; and rotation from 0 to 40 
degrees, reduced to 30 degrees on flare-up.  There was pain 
on movement of his neck within 10 to 20 degrees of flexion.  
He also had difficulty raising his upper extremity and made 
facial grimaces upon moving his neck.  There were no postural 
abnormalities or fixed deformities.  

Also in August 2000, the veteran had a VA examination as to 
peripheral nerves.  The veteran's deep tendon reflexes were 
+2 on the right upper limb and both lower extremities.  His 
deep tendon reflex was +1 as to the left upper limb.  He had 
no pathologic reflexes and no sensory deficit.  Motor 
strength was 5/5 as to the right upper limb and both lower 
limbs.  His motor strength was 3/5 for the left upper limb.  
His cranial nerves were intact and he had good cerebellar 
function.  The examiner stated that the veteran's physical 
capability on his left upper limb was moderately compromised 
due to his service-connected disability.  

An October 2000 report of digital infrared thermographic 
imaging showed significant thermal asymmetry and difference 
over C6-C7.

Also in October 2000, the veteran was seen by VA for severe 
cervical pains radiating into both arms.  Physical evaluation 
showed tenderness, muscle spasm and limited motion of the 
cervical spine.  Such symptoms were again noted in a  
November 2000, treatment report.  At that time, the pain 
radiated to the left arm and there was associated 
paresthesias and numbness.  He was seen by the orthopedic 
clinic, which advised that he have surgery.

An August 2001 VA clinical report revealed complaints of 
cervical pain radiating to both upper extremities.  He again 
had tenderness, muscle spasm and limited motion.  

In a December 2001 VA outpatient treatment report, the 
veteran stated that his neck had popped about 3 weeks 
earlier.  He experienced severe pains since that time, along 
with limited motion.  He was taking naprosyn and muscle 
relaxants, which provided only temporary relief.  He also 
wore a cervical collar and used hot packs to help alleviate 
his pain.  He was unwilling to undergo surgical treatment at 
that time.  Objectively, there was tenderness, limitation of 
motion and muscle spasm of the cervical spine.  He also had 
radiculopathy with left arm atrophy.  

An April 2002 VA outpatient treatment report continued to 
reflect cervical pain and radiculopathy.  There was 
tenderness and limited motion of the cervical spine.

A May 2002 MRI of the cervical spine showed central and 
right-sided posterior disk herniations, C3-C4 down to C5-C6, 
with cord indentation at C4-C5.  There was also a mild 
posterior disk bulge at C6-C7.  

Also in May 2002, the veteran offered testimony at a personal 
hearing before the RO.  At that time it was established that 
the veteran was not bedridden due to neck pain.  The veteran 
stated that he took pain pills on a daily basis, however.  

In a June 2002 statement, a VA physician indicated that the 
veteran had limitations in long walking, standing and 
climbing stairs and heights.  Additionally, he had 
limitations as to carrying and lifting objects.  However, it 
was concluded that the veteran could still perform his 
regular and ordinary activities of daily living. 

An August 2003 letter written by B. H. D. R., MD., noted that 
the veteran's pain in the nape of the neck had increased.  
Marked limitation of head rotation was noted, along with 
atrophy of the deltoid muscles, more prominent on the left.  
Surgery was again highly recommended.  The veteran was 
advised to refrain from traveling without a cervical collar 
and to avoid activities involving sudden movements of the 
head.  

An August 2003 MRI report revealed multilevel cervical 
spondylosis.

The veteran was again examined by VA in October 2003.  The 
veteran presented with complaints of severe cervical pains 
radiating to the left arm.  There was also atrophy of the 
triceps and biceps muscle.  The veteran complained of 
stiffness, as well as flare-ups precipitated by sudden 
movements.  Each flare-up lasted for a few minutes.  During 
such time, the veteran could not move his neck.  The veteran 
was not confined and no complete bed rest had been advised by 
a doctor.  The veteran wore a Philadelphia collar.  

Physical examination revealed forward flexion from 0 to 45 
degrees, with pain at 10 degrees.  He had flexion to 0 
degrees during a flare up.  The veteran had extension to 45 
degrees, with pain at 5 degrees.  He had no extension during 
flare-up.  Left and right lateral flexion was from 0 to 45 
degrees, with pain at 10 degrees.  He was 
unable to flex laterally during flare-up.  Finally, the 
veteran had left and right rotation from 0 to 80 degrees, 
with pain at 25 degrees.  Rotation to either side was not 
possible during flare-up.  The VA examiner noted that pain 
had a major functional impact on the veteran's cervical range 
of motion.  Repetitive motion did not additionally limit 
motion.  Furthermore, the veteran had back spasms.  He did 
not have ankylosis.  

In December 2003, the veteran received a VA neurological 
examination.  The veteran reported that his neck pain was 
daily.  He slept on the floor because the flat surface helped 
his symptoms.  He wore a collar when he left the house and he 
participated in physical therapy on a weekly basis.  He had 
no bladder or bowel dysfunction.  He had difficulty in 
obtaining an erection but could perform the sex act.  He 
complained of decreased libido.  

Objectively, no incoordination was demonstrated and he 
successfully performed the finger-to-nose test.  There was no 
facial asymmetry and the tongue was midline.  There was no 
atrophy or motor weakness and muscle tone was normal.  No 
sensory deficits were detected.  There was also no 
hyperesthesia.  Deep tendon reflexes were ++ on all 4 limbs.  
He had no pathological reflexes.  There was no spine 
tenderness.  

Analysis

The veteran is presently assigned a 60 percent evaluation for 
cervical disc herniation with spondylosis and radiculopathy, 
pursuant to Diagnostic Codes 5010-5293.

At the outset, it is observed that the diagnostic criteria 
pertaining to disabilities of the spine have undergone 
multiple revisions during the pendency of this appeal.  The 
first revision affected Diagnostic Code 5293, under which the 
veteran is rated for intervertebral disc syndrome.  Such 
revision took effect on September 23, 2002.

Only two Diagnostic Codes provide an evaluation in excess of 
the 60 percent rating presently assigned.  Specifically, 
Diagnostic Code 5285 (as in effect prior to September 26, 
2003) afforded a 100 percent rating where the evidence 
demonstrated vertebral fracture with cord involvement, 
bedridden, or requiring long leg braces.  Diagnostic Code 
5286 (as in effect prior to September 26, 2003) provided a 
100 percent rating for complete ankylosis of the spine, 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie Strumpell type) or without other joint 
involvement (Bechterew type).

The medical evidence of record does not establish the 
criteria discussed above for a 100 percent rating for the 
veteran's cervical spine disability.  Indeed, the veteran has 
not been shown to be bedridden and he does not use long leg 
braces.  Moreover, complete ankylosis with an unfavorable 
angle has similarly not been demonstrated.

The Board will now examine the revisions to Diagnostic Code 
5293 effective September 23, 2002.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 60 percent disability rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1) to the new version of Diagnostic Code 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during the past 12 months.  In 
fact, there is no indication that bed rest was prescribed by 
a physician at any time within the last 12 months.  
Nevertheless, the highest possible rating based on 
incapacitating episodes remains at 60 percent.

Under the revised version of Diagnostic Code 5293, effective 
from September 23, 2002 to September 25, 2003, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 60 percent arrived at on the basis of 
incapacitating episodes.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the cervical spine.  One relevant Code section in this regard 
is Diagnostic Code 5290 (as in effect prior to September 26, 
2003), concerning limitation of motion of the cervical spine.  
Here, an August 2000 VA examination showed very poor range of 
cervical motion.  At that time, the veteran could only 
forward flex to 20 degrees, extend to 10 degrees, lateral 
flex to 30 degrees and rotate to 40 degrees.  Moreover, those 
ranges were significantly less upon flare-up.  More recently, 
an October 2003 VA examination report showed improved range 
of motion, but pain was elicited throughout much of the 
exercise.  It was further noted that, on flare-up, the 
veteran had zero flexion, extension, lateral flexion or 
rotation.  At that time, the VA examiner indicated that pain 
had a major impact on the veteran's functional capacity.

Overall, the Board finds that the evidence allows for a 
finding of severe limitation of cervical spine motion.  This 
conclusion appropriately accounts for additional functional 
limitation as due to pain and also recognizes the veteran's 
diminished abilities in times of flare-up.  The consideration 
of pain is appropriate and conforms to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Therefore, a 30 percent rating under 
Diagnostic Code 5290 applies as to the orthopedic 
manifestations of the veteran's cervical disc herniation with 
spondylosis and radiculopathy.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.  
Diagnostic Code 8510, for paralysis of the upper radicular 
group, appears to be the most relevant Code section for 
evaluating the veteran's neurological symptomatology in the 
present case.

The record reveals complaints of paresthesias and numbness of 
the left arm.  The veteran also complained that his neck pain 
radiated to his upper extremities.  Objectively, an August 
2000 VA examination shows no pathologic reflexes and no 
sensory deficit.  Motor strength was 5/5 as to the right 
upper limb and both lower limbs.  His motor strength was 3/5 
for the left upper limb.  His cranial nerves were intact and 
he had good cerebellar function.  Furthermore, a December 
2003 VA neurological examination showed no incoordination, 
atrophy, motor weakness or abnormal muscle tone.  No sensory 
deficits were detected and there was no hyperesthesia.  Deep 
tendon reflexes were ++ on all 4 limbs.  He had no 
pathological reflexes. 

Based on the above findings, it is determined that the 
severity of the neurological manifestations of the veteran's 
cervical disc herniation with spondylosis and radiculopathy 
is no more than mild.  Because the medical evidence does not 
specifically state which nerves were affected by the 
veteran's cervical spine disability, the Board will simply 
apply the Diagnostic Code affording the highest possible 
rating evaluation for "mild" neurological symptoms.  In 
this manner, the Board satisfies its obligation to resolve 
all reasonable doubt in favor of the veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In the present case, Diagnostic Codes 8510 affords a 20 
percent evaluation for mild neurological symptomatology 
(incomplete paralysis).  Thus, the veteran is entitled to a 
20 percent rating under that section for the neurologic 
manifestations of the veteran's cervical disc herniation with 
spondylosis and radiculopathy.

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's disc disease of 
the cervical spine.  It has been determined that the veteran 
is entitled to a 30 percent rating under Diagnostic Code 5290 
for his orthopedic manifestations, and that he is entitled to 
a 20 percent evaluation under Diagnostic Code 8510 for the 
neurologic manifestations.  Those two ratings must now be 
combined under 38 C.F.R. § 4.25, along with any other service 
connected disabilities.  Here, the veteran also has 
compensable ratings for degenerative osteoarthritis, left 
knee (10 percent), verruca plana (10 percent) and tinnitus 
(10 percent).  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 30 percent (orthopedic 
manifestations of his cervical spine disability), 20 percent 
(neurological manifestations of his cervical spine 
disability), 10 percent (degenerative osteoarthritis, left 
knee), 10 percent (verruca plana) and 10 percent (tinnitus), 
an evaluation of 60 percent is derived.  

Thus, under the version of Diagnostic Code 5293 as revised 
effective September 23, 2002, the maximum possible rating for 
the veteran's service-connected cervical disc herniation with 
spondylosis and radiculopathy is 60 percent.  There is no 
means by which a higher rating is possible, for the reasons 
articulated above.

Finally, the diagnostic criteria pertinent to spinal 
disabilities was revised again, effective September 26, 2003.  
The most recent version of the law requires a finding of 
ankylosis in order for the veteran to qualify for an 
increased rating.  Thus, based on the analysis of those 
criteria set forth above, the veteran remains entitled to a 
60 percent evaluation for his service-connected cervical disc 
herniation with spondylosis and radiculopathy. 

In conclusion, then, under any version of the diagnostic 
criteria, the maximum evaluation to which the veteran is 
entitled is his currently assigned 60 percent rating.  A 
rating in excess of that amount is not justified.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  IR- degenerative arthritis of the left knee

Factual background

The veteran was examined by VA in August 2000.  The veteran 
complained of knee joint pain.  Objectively, there was no 
shortening, malunion, nonunion, loose motion or any false 
joint.  There was also no edema of the left knee.  His gait 
was normal.  The diagnosis was degenerative arthritis, left 
knee.  

In a separate August 2000 VA joints examination, there was no 
edema, effusion or instability of the left knee.  Gait was 
normal.  Range of motion of the knees was normal.  

VA outpatient treatment reports dated in August 2001, 
December 2001 and April 2002 indicate tenderness, limitation 
of motion and crepitations of the left knee.  The August 2001 
report indicated that climbing stairs exacerbated his left 
knee symptomatology.  In December 2001 he reported that his 
left knee pains were precipitated by prolonged weight bearing 
and cold temperatures.  He was unable to perform any 
exercises due to left knee pain.  

In May 2002, the veteran provided testimony at a personal 
hearing before the RO.  At that time, the veteran reported 
that his left knee was unstable.  He also testified as to 
difficulty moving his knee.  When sitting, he had to keep his 
leg extended.  

In a June 2002 statement, a VA physician indicated that the 
veteran had limitations in long walking, standing and 
climbing stairs and heights.  Additionally, he had 
limitations as to carrying and lifting objects.  However, it 
was concluded that the veteran could still perform his 
regular and ordinary activities of daily living.  

The veteran was again examined by VA in October 2003.  At 
that time, his range of motion of the left knee was as 
follows: 0 to 110 active motion and 0 to 120 passive.  He had 
pain at 90 degrees.  The examiner indicated that the veteran 
had no significant flare-ups as to the left knee.  It was 
added that the veteran ambulated with a cane and wore a knee 
cap.  There were no episodes of dislocation or recurrent 
subluxation.  Tenderness and crepitations were noted.  His 
gait was slightly antalgic, favoring the left leg.  

Due to his left knee disability, the veteran avoided 
prolonged walking and standing and was unable to participate 
in physical activities.  

Following objective examination, the veteran was diagnosed 
with degenerative joint disease, both knees.

Analysis

The veteran is presently assigned a 10 percent disability 
evaluation pursuant to Diagnostic Code 5003-5260 for 
degenerative osteoarthritis of the left knee.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004), degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Upon VA examination in August 2000, the veteran had normal 
range of motion of the left knee.  Subsequent VA examination 
in October 2003 showed his active range of motion of the left 
knee to be from 0 to 110 and 0 to 120 for passive range of 
motion.  He had pain at 90 degrees.  

Based on the objective evidence detailed above, the veteran 
does not satisfy the criteria for the next-higher 20 percent 
evaluations under either Diagnostic Code 5260 or 5261.  
However, the next-higher evaluation, based on limitation of 
leg flexion, is justified on the basis of additional 
functional limitation due to factors such as pain and 
weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In so deciding, the 
Board recognizes the veteran's persistent complaints of left 
knee pain.  Such complaints are objectively confirmed by 
notations of tenderness and crepitations of the left knee.  
Furthermore, it is noted that the veteran ambulated with a 
cane and wore a knee cap.  His gait was found to be slightly 
antalgic upon VA examination.  Finally, in a June 2002 
statement, a VA physician indicated that the veteran had 
limitations in long walking, standing, carrying, lifting and 
climbing stairs and heights.  

While the Board finds that a 20 percent evaluation is 
supported by the competent evidence of record, there is no 
basis for a rating in excess of that amount.  Indeed, 
disability comparable to leg flexion limited to 15 degrees 
has not been demonstrated.  While Diagnostic Code 5257 
affords a 30 percent rating for severe recurrent subluxation 
or instability, such has not been shown here.  Indeed, the 
October 2003 VA examination report explicitly stated that 
there were no episodes of dislocation or recurrent 
subluxation.  Moreover, as the evidence does not establish 
malunion of the fibula or tibia with marked knee or ankle 
disability, a 30 percent rating under Diagnostic Code 5262 is 
not for application.  No other Code sections apply.  

In conclusion, the medical evidence of record provides a 
basis for an award of the next-higher 20 percent rating for 
the veteran's degenerative arthritis of the left knee under 
Diagnostic Code 5260.  The Board notes that in reaching this 
conclusion, the preponderance of the evidence is in support 
of the claim, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of 
the evidence does not support a rating in excess of 20 
percent, however.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

A rating in excess of 60 percent for cervical disc herniation 
with spondylosis and radiculopathy is denied.

A 20 percent rating for degenerative arthritis of the left 
knee is granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


